Citation Nr: 0927234	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-20 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO) which found that the Veteran's 
entitlement to TDIU was not permanent, and therefore, 
entitlement to Dependents' Educational Assistance (DEA) was 
denied.

The Board remanded the claim in September 2006, September 
2007, and July 2008 for further development and 
consideration.


FINDING OF FACT

The preponderance of the evidence shows that permanent 
improvement of the Veteran's service-connected PTSD under 
treatment is not remote and it is not reasonably certain that 
his inability to obtain and maintain substantially gainful 
employment will continue throughout his remaining life.


CONCLUSION OF LAW

The requirements are not met for a permanent TDIU.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.7, 4.15 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
December 2007 and June 2009 supplemental statements of the 
case, following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).

VA has assisted the Veteran in obtaining evidence, afforded 
him physical examinations, obtained medical opinions as to 
whether permanent improvement of his service-connected PTSD 
under treatment is possible and whether it is reasonably 
certain that his inability to obtain and maintain 
substantially gainful employment will continue throughout his 
remaining life, and afforded him the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  In November 2007, the RO 
sent the Veteran a letter advising him that to substantiate a 
claim for permanent TDIU.

The Board accordingly finds that the Veteran has received 
notice of the elements required to support the claim and has 
had ample opportunity to respond.

II.  Analysis

The Veteran is currently assigned a combined disability 
evaluation of 80 percent, with a 70 percent evaluation 
assigned for his PTSD.  The RO granted the Veteran a total 
service-connected evaluation for individual employability 
because he is not able to retain employment as a result of 
his service- connected disabilities.  The Veteran contends 
that he is not only totally disabled, but also permanently 
disabled due to these disabilities.  However, the RO found 
that there was a likelihood of improvement and, accordingly, 
a future examination would be scheduled.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  Diseases 
and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  Id.  

Unlike the test for individual unemployability, age is an 
allowable and appropriate consideration in making this 
determination.  38 C.F.R. § 3.340(b).  Other factors to 
consider include failure to pursue treatment, and whether the 
disability has been shown to be of longstanding duration, 
actually totally incapacitating, or of such a nature as to 
render the probability of permanent improvement remote.  See 
KL v. Brown, 5 Vet. App. 205, 208 (1993).  

Once permanence is established, a veteran need not undergo 
further VA examinations to retain his 100 percent disability 
rating for the permanent disability.  See 38 C.F.R. § 
3.327(b)(2)(iii).

A VA mental disorders examination was conducted by a clinical 
psychologist in November 2007.  The examiner noted that the 
Veteran was born in August 1949.  The Veteran stated that his 
problem comes and goes.  He related nightmares three times 
per week, and he gets 4 hours of sleep per night.  He has not 
worked since 2001, having worked as a forklift operator and 
was medically retired.  Chronic PTSD was diagnosed and a 
Global Assessment of Functioning Scale (GAF) of 57 was given.  
No gross impairment in social functioning was found.  The 
examiner stated that the Veteran's claims file was reviewed 
and that the Veteran's treatment records indicated that the 
Veteran has shown significant improvement in his depression, 
nightmares, and insomnia with current medication.  The 
examiner stated that he did not find any evidence that the 
Veteran's PTSD symptomatology was permanent, precluded 
activities of daily living or precluded employment.  

A VA mental status examination was conducted by a 
psychiatrist in February 2009.  PTSD, major depressive 
disorder, mild was diagnosed.  A GAF of 65 was given.  The 
examiner noted that the Veteran's symptoms have been stable 
since his medication was increased a year ago.  He complained 
of sleep problems and another medication was increased.  The 
examiner reviewed the Veteran's claims file and stated

[w]hile the Veteran demonstrated symptoms 
of PTSD (most notably disrupted sleep and 
nightmares), in my opinion, these 
symptoms do not render him unemployable.  
. . . [T]he Veteran was able to work in 
spite of his symptoms for a number of 
years.  Since first receiving treatment, 
his symptoms have waxed and waned, and 
appear to have been stable for the last 
year.  

Even though service-connected PTSD symptoms have persisted 
for many years, the medical evidence of record establishes 
that PTSD is amenable to treatment.  A VA clinical 
psychologist and psychiatrist have specifically made that 
finding.  The remaining medical evidence does not controvert 
the VA examiners' opinions.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a permanent TDIU is not 
warranted. 


ORDER

Entitlement to a permanent TDIU is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


